4. Restricted Delivery?    3. Service Type
T
                                                                                             (Extra Fee; | | Yes           CERTIFIED
,i           AU?TfN,-TEXAS 74711                                                            2. Article Number


                                                                                                 711b      TDDfl    45b0     DDDO        0140


      A. Signature: CD/\dc/ressee or UTAfjent)


     B. Received By: (Please Print Clearly)
                                                                           COURSE QBbWAAikARRB&LSma •
      C. Date of Delivery                                                  1. Article Addressed To:


                  \^?Y \C
      D.Addressee's Address (IfDiffetentFromAddtessUsedbySender)
                                                                                   1414    11T.H    STREET
                                                                                   HUNTSVILLE        TX    77340
      Secondary Address / Suite / Apt. / Floor (Please Print Clearly)



      Delivery Address

                                                                                       Abel Acosta, Clerk %
      City                                                ZIP ♦ 4 Code




                                                                                           4. Restricted Delivery?     3. Service Type             j
        COURT         OF      CRIMINAL             APPEALS
        BOX       12304                                                                      (Extra Fee) [~~| Yes         CERTIFIED                I
        AUSTIN-,           TEXAS         74711
                                                                                           2. Article Number                             .: ;, ;


                                                                                                 71Tb T0D4 45b0 GOOD : 013-3^
 \.COMPkETE\XHiS!,.SEC^(dNfQN:,DELiVERM
     A. Signature: (nAddressee orpfygent)
     X7A &£FTlzt^j
     B. Received By: (Please Print Clearly)
                                                                                      iii in iiiiii linn
                                                                                       71Tb      TDDfl     fiSt.0    DDDD      0133                ,

                                                                          1. Article Addressed To:                                                 |

     .", Add ressee' S Add reSS (IfDifferentFmmAddressUsedbySender)                FRANK BLAZEK                                                    |
                                                                                  1414    11TH     STREET
                                                                         ;...     HUNTSVILLE        TX     77340
      Secondary Address / Suite / Apt. / Ffoor '(Please Print Clearly)


     Delivery Address



      City                                State          ZIP + 4 Code
                                                                                                                                     •••.•'        i



                                                                                             4. Restricted Delivery?    3. Service Type
T            COURT OF CRIMINAL APPEALS
                                                                                              (Extra Fee) | | Yes           CERTIFIED
             BOX 15304
             AUSTIN-, TEXAS                  74711
                                                                                             2. Article Number


                                                                                                   71Tb T004         45b0    0000        01b4
      c6.MZiiEtiE$wJ:s$$E0jjg:t^^
              »|gnatOre: CD Addresseeoi-Sfagent) /

             .Received By: (Please Print/Clearly)
                                                                                         •7111     TDOfi     A5b0      D00D      Dim

       C. Date of Deliver
                  Delivei         i     if-                                     1. Article Addressed-To:



       D. Addressee's Address (IfDifferentFrom Address UsedbySender)                 WALKER.COUNTY CONSTABLE
                                                                                    1301 SAM HOUSTON AVE #201
                                                                                    HUNTSVILLE        TX    77340
       "SecondVry'AddVeTs"rSu1te7"Apt"/"R6or (Please Print Clearly)


        Delivery Address